Title: To Alexander Hamilton from Joseph Nourse, 27 March 1794
From: Nourse, Joseph
To: Hamilton, Alexander



Treasury DepartmentRegisters Office 27 March 1794
Sir

I have the honor to enclose a certificate of the sums issuable from the Treasury of the United States for the payment of Interest becoming due to the several creditors on the books of the Treasury on the 31. of March 1794 and to the trustees for the redemption of the Public debt for interest arising to the same period upon the stock standing in their names and in the name of Samuel Meredith in trust for the United States. Viz.



To the several creditors
282.092.35


To the trustees for the redemption of the Public debt
 16.568.77


Total Sum issuable
298.661.12


With the greatest respect I am   Sir   Your Most Obed Humb. Servt.

J N
The Honble. Alex. Hamilton Esqr.Secretary of the Treasury

